           Case 1:20-cv-02928-JPO Document 33 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDRA PEREZ,
                                 Plaintiff,
                                                                   20-CV-2928 (JPO)
                      -v-
                                                                         ORDER
 786 MOBILE INC., et al.,
                                 Defendant.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 31-1.) The proposed settlement involves $18,000 to be allocated to Plaintiff

Alexandra Perez in connection with her FLSA claims. (Id.) Of that sum, $6,550 will be

collected in attorney’s fees and costs. (Id.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 31-1 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: December 8, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
